STATEMENT OF REASONS FOR ALLOWANCE

Response to Amendment
This Office Action is responsive to Applicant’s amendment filed July 25, 2021.

Terminal Disclaimer
The terminal disclaimer filed on July 25, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. No. 10,096,963 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims  22-35 are allowed. 
The non-statutory double patenting rejection of claims 22-35 has been overcome by the terminal disclaimer.
Applicant’s arguments, see Remarks filed July 25, 2021, regarding the 35 USC 103  rejection of  claims 25-28 and 30-31 have been considered and are persuasive. Specifically, the prior art does not disclose nor make obvious, a system comprising a laser oscillator having a pulse forming element between a back reflection mirror and an output mirror, a pulse slicer downstream of the laser oscillator configured to slice a portion having a desired width of the optical pulses output from the laser oscillator, and an optical amplifier downstream of the pulse slicer configured to amplify the sliced portion of the optical pulses, wherein timings of a rising edge and a falling edge of each sliced optical pulse, relative to a time instance of a maximum of the corresponding each of the one or more output optical pulses, is chosen at least to maximize amplification efficiency of the optical amplifier and to provide the one or more amplified output optical pulses each having the desired pulse energy and pulse width.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645